Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: McCullough et al.			:		
Patent No. 10,646,652				:	REDETERMINATION OF PATENT
Issue Date: May 12, 2020			:	TERM ADJUSTMENT 
Application No. 15/315,829			:	
Int’l Filing Date: June 3, 2015		:	  
Attorney Docket No. 32263/48365B		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on December 2, 2020.  The Office’s redetermination of the PTA indicates the correct PTA is 149 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 44 days on May 12, 2020.  The request was timely filed with a payment for a five-month extension of time on December 2, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 120 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 159 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
235 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay
The patent sets forth a PTA of 44 days (120 days of A Delay + 159 days of B Delay + 0 days of C Delay - 0 days of Overlap - 235 days of Applicant Delay).

The request asserts the Office improperly entered a 179-day reduction in patent term adjustment for Applicant Delay and requests the Office recalculate the PTA.

A Delay

The request does not dispute the Office’s prior determination that the period of A Delay is 
120 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and determined the correct period of A Delay is 246 days.

The period of A Delay includes a 120-day period of delay under 37 C.F.R. § 1.703(a)(1) based on the following facts:

(1)	The date of commencement is December 5, 2016; 
(2)	The first Office action was issued on June 5, 2018; and
(3)	The number of days in the period beginning on February 6, 2018 (the day after the date 14 months after the date of commencement) and ending on June 5, 2018 (the date the Office issued the Office action) is 120 days.

The period of A Delay also includes a 126-day period of delay under 37 C.F.R. § 1.703(a)(2) based on the following facts:

(1)	A reply to a non-final Office action was filed on January 17, 2019;
(2)	A final Office action was issued on September 20, 2019; and
(3)	The number of days in the period beginning on May 18, 2019 (the day after the date 4 months after the reply was filed) and ending on September 20, 2019 (the date the Office issued the final Office action) is 126 days.

In view of the prior discussion, the total period of A Delay is 246 (120 + 126) days.

B Delay

The request does not dispute the Office’s prior determination that the period of B Delay is 
159 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 159 days.

C Delay

The request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.
Overlap

The request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office has determined the period of Applicant Delay includes two periods of delay including a total of 256 days.

The first period of delay consists of a 235-day period of delay under 37 C.F.R. § 1.704(c)(8) based on the following facts:

(1)	A reply to an Office action was filed on January 17, 2019;
(2)	An information disclosure statement was filed without a statement under 
37 C.F.R. § 1.704(d)(1) on September 9, 2019; and
(3)	The number of day in the period beginning on January 18, 2019 (the day after the date the reply was filed) and ending on September 9, 2019 (the date the information disclosure statement was filed) is 235 days.

The first period of delay consists of a 21-day period of delay under 37 C.F.R. § 1.704(c)(8) based on the following facts:

(1)	A reply to a final Office action was filed on December 17, 2019;
(2)	An information disclosure statement was filed without a statement under 
37 C.F.R. § 1.704(d)(1) on January 7, 2020; and
(3)	The number of day in the period beginning on December 18, 2019 (the day after the date the reply was filed) and ending on January 7, 2010 (the date the information disclosure statement was filed) is 21 days.

In view of the prior discussion, the total period of Applicant Delay is 256 (235 + 21) days.

Conclusion

The correct PTA is 149 days (246 days of A Delay + 159 days of B Delay + 0 days of C Delay -         0 days of Overlap - 256 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 149 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 149 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction








    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.